Citation Nr: 1735617	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-00 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to an increased rating for a left knee disability, in excess of 10 percent prior to March 26, 2014, and as of May 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  


REMAND

In September 2016, the Board remanded the claim for service connection for a lumbar spine disability for the scheduling of a VA examination to determine the etiology of the claimed disability.  In the instructions, the Board stated that the examiner who performed the examination was to provide opinions as to whether the claimed disability was caused by service or any incident of service, or was caused or permanently aggravated beyond its natural progression by a service-connected left knee disability.  

In a November 2016 VA medical examination report, a VA examiner opined that the Veteran's lumbar spine disability was less likely than not related to service.  In explaining the opinion, the examiner stated that, although the service treatment records indicated that the Veteran experienced an in-service low back muscle sprain, there was no documentation of record indicating continued care and treatment for an in-service back disability.  The examiner stated that there was a seven-year gap in documentation regarding treatment for that in-service injury and a post-service back disability.  The examiner reported being unable to confirm whether the Veteran's current back condition was related to the in-service lower back condition without resorting to mere speculation.  An opinion that states that the examiner cannot resolve whether a claimed disability was caused by service neither weighs for nor against the Veteran's claim.  Therefore, the examiner's statement that the Veteran's lumbar spine disability was less likely than not related to service does not have a basis.  Therefore, the opinion is inadequate and a remand is necessary for an additional examination.

The November 2016 VA back examiner also provided opinions indicating that the Veteran's lumbar spine disability was less likely than not either caused or permanently aggravated beyond its natural progression by a service-connected left knee disability.  In explaining those opinions, the examiner wrote that the two conditions were not medically related, were completely separate entities, did not have a medical relationship according to medical literature, and did not have not an established nexus.  The Board notes that the November 2016 opinion, stating in multiple ways that there was no causative relation between the conditions, does not address the question of aggravation.  Moreover, the Veteran has provided written statements indicating that his gait, altered by service-connected knee disabilities, either caused or aggravated a back disability.  The Board finds that the November 2016 examiner's opinion, based on a formulaic statement indicating that back and knee disabilities are separate entities without reference to the Veteran's individual condition, is incomplete.  The Board also notes that the Veteran has also made statements suggesting that his lumbar spine disability has been caused or aggravated by a right knee disability in addition to his left knee disability.  A remand is necessary for an additional examination.

In September 2016, the Board also remanded the claim for an increased rating for a left knee disability for the scheduling of an additional VA examination to determine the current severity of the disability.  In that remand, the Board noted that the final sentence of 38 C.F.R. § 4.59 (2016), requires that VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board requested that the VA examiner performing the examination provide the test results required by VA regulations.  In a subsequent November 2016 VA medical examination report, a VA examiner did not provide the test results requested by the Board in the September 2016 remand.  A remand is necessary for an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed lumbar spine and left knee disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA joints examination to be performed by a medical doctor to determine the etiology of the claimed lumbar spine disability and the severity of the service-connected left knee disability.  The examiner should note any functional impairment caused by the disabilities, including a full description of the effects of each disability on the Veteran's ordinary activities, if any.  As part of the examination, the examiner should perform range of motion tests for the left knee for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare up.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner must review the claims file and should note that review in the report.  In reviewing the claims file, the examiner should note the Veteran's statements, suggesting a nexus between the Veteran's current lumbar spine disability and service.  The examiner should interview the Veteran regarding the claimed lumbar spine disability.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability was caused by service-connected bilateral knee disabilities? 

(c)  Is it at least as likely as not (50 percent or greater probability) that any lumbar spine disability has been aggravated beyond its natural progression by service-connected bilateral knee disabilities? 

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

